Citation Nr: 0310984	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disability.  

2.	Entitlement to service connection for pes planus.

3.	Entitlement to service connection for blepharochalasis and 
conjunctival hyperemia, claimed as a disability of the 
eyes.  

4.	Entitlement to service connection for acne.  

5.	Entitlement to service connection for a bilateral knee 
disability.  

6.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

7.	Entitlement to an increased rating for the residuals of a 
head injury with post-traumatic headaches, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1990 to June 
1993.  His DD Form 214 indicates that he served in Southwest 
Asia from August 13, 1990 to April 1, 1991 and received the 
Southwest Asia Service Medal with Bronze Service Star times 
2, as well as the Kuwait Liberation Medal-Saudi Arabia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings actions by the RO that denied 
service connection for a left shoulder disability, a neck 
disorder, pes planus, a disability affecting the eyes, a skin 
disability, a bilateral knee disability and PTSD, granted 
service connection for a head injury with post traumatic 
headaches, which was assigned a 10 percent rating, and 
granted service connection for defective hearing in the left 
ear, which was assigned a noncompensable (0 percent) rating.  

In May 1995 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In a decision of November 2001, the Board denied service 
connection for neck and shoulder disorders and also denied a 
compensable rating for the veteran's defective hearing in the 
left ear and an evaluation in excess of 10 percent for his 
service connected head injury with post traumatic headaches.  
The Board remanded to the RO the issues of entitlement to 
service connection for a disability affecting the eyes, 
service connection for a bilateral knee disorder, service 
connection for PTSD, service connection for a skin disorder, 
and service connection for pes planus.  

In June 2002, the veteran appeared and gave testimony before 
the undersigned Board member in Washington, D.C.  A 
transcript of this hearing is of record.  

Because a Board decision had been rendered before affording 
the veteran a desired hearing, the Board vacated its November 
2001 decision in July 2002.  In a decision of September 2002, 
the Board denied the veteran's claim for service connection 
for a neck disability and his claim for an initial 
compensable rating for defective hearing in the left ear.  

The Board undertook further development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002) in regard to the 
issue of an increased rating for a head injury with post 
traumatic headaches, as well as the issues of entitlement to 
service connection for a left shoulder disability, a neck 
disorder, pes planus, a disability affecting the eyes, a skin 
disability, a bilateral knee disability and PTSD.  That 
development has been completed and these issues are now 
before the Board for further appellate consideration.  

The issue of entitlement to service connection for PTSD and 
the issue of an increased rating for post-traumatic headaches 
will be discussed in the Remand section of this decision.  


FINDINGS OF FACT

1.  The veteran has tendonitis of the rotator cuff of the 
left shoulder as a result of a left shoulder injury sustained 
during service.  

2.  The veteran has patellofemoral syndrome of both knees as 
a result of injury sustained during service.  

3.  The veteran current acne disability had its onset during 
service.  

4.  Pes planus was shown on the veteran's examination prior 
to service enlistment.  

5.  The veteran's preexisting pes planus increased in overall 
severity as a result of service.  

6.  The veteran has blepharochalasis and conjunctival 
hyperemia due to service.  



CONCLUSIONS OF LAW

1.  Tendonitis of the rotator cuff of the left shoulder was 
incurred during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(d) (2002).  

2.  Patellofemoral syndrome of both knees was incurred during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(d).  

3.  Acne was incurred during service. 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(d).  

4.  The veteran's pre-service pes planus was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2002).  

5.  Blepharochalasis and conjunctival hyperemia were incurred 
during service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§ 3.306.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  This statute was 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA is inapplicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable determination in 
regard to the issues in this appeal decided below, further 
assistance is unnecessary to aid the appellant in 
substantiating these claims.  

                                                           I.  
Factual Basis 

On the veteran's December 1989 examination prior to service 
enlistment clinical evaluation revealed no pertinent 
abnormalities except for moderate asymptomatic pes planus.  
The veteran had uncorrected vision of 20/400 in the right eye 
and 20/20 in the left eye.  Review of the service medical 
records reveal that the veteran was seen in July 1991 with 
complaints of stinging and itching skin of 3 months duration.  
Evaluation revealed pimples and comidones on the face, chin, 
nose, and back.  The assessment was acne.  The veteran was 
seen in November 1991 with complaints of right knee pain.  
The assessment was a strain.  He was seen in April and May 
1992 for treatment of a left shoulder injury with pain.  The 
assessment was a strain.  

On the veteran's April 1993 examination prior to service 
discharge, clinical evaluation revealed no pertinent 
abnormalities except for pes planus.  The veteran had 
uncorrected vision of 20/400 in the right eye, and 20/20 in 
the left eye.  Corrected vision in the right eye was 20/20.  
A severe refractive error was reported.  In the Report of 
Medical History section of the examination the veteran 
answered yes in regard to eye trouble, skin diseases, painful 
or "trick" shoulder, foot trouble, and "trick" or locked 
knee.  

On a VA examination of the veteran's feet conducted in 
September 1993 there were no calluses on the soles and no 
corns on the toes.  Moderate flattening of the right and left 
longitudinal arches was reported.  Pedal pulses were 
palpable.  X-rays of the feet revealed no abnormalities 
except for congenital fusion of the distal phalanges of the 
5th toes.  

On a VA orthopedic examination in September 1993 the 
veteran's complaints included pain in both knees and pain in 
the left shoulder. He said that he had hurt his left shoulder 
in a parachute jump.  Evaluation of the knees revealed no 
swelling, scars, or fluid in either knee.  There was no 
instability in either knee to manual medial and lateral 
pressure.  Range of motion in each knee was from 0 degrees of 
extension to 140 degrees of flexion.  X-rays of the knees 
were negative.  

On a September 1993 VA general medical examination the 
veteran noted to have a pruritic rash on his nose, neck, and 
chest.  Pruritic dermatitis was also reported on the 
veteran's nose and submandibular areas.  

VA clinical records reflect treatment during the period from 
1993 to 1995 for complaints of skin eruptions that were 
generally diagnosed as acne vulgaris.  These records also 
reflect complaints of pain in the knees and left shoulder, as 
well as complaints of tearing of the eyes while outdoors.  
Subsequent treatment for left shoulder complaints, bilateral 
knee pain and acne is indicated.  

During a May 1995 hearing before a hearing officer at the RO, 
the veteran said that his pes planus preexisted service, but 
worsened as a result of his parachuting while in the Army.  
He said that it had become very difficult for him to stand 
for long periods of time.  He also said that since service he 
had had a problem with profuse eye tearing while outside or 
while reading.  The veteran also said that he had no skin 
problems prior to service, but developed acne while on active 
duty.  The veteran also said that he injured his shoulder and 
developed knee problems as a result of his inservice 
parachute jumping.   

On a June 1995 VA foot examination the veteran complained of 
chronic foot pain.  He was said to be limited in walking to 
3-4 blocks because of pain, numbness, and stiffness in the 
feet.  Evaluation revealed marked depression of the medial 
arches of the feet.  Evidence of flattening was revealed on 
inspection.  The assessment was pes planus.  On examination 
the veteran also complained of knee pain and stiffness mostly 
during cold weather.  Evaluation revealed no ligament laxity 
or effusion.  Range of motion was from 0 degrees of extension 
to 145 degrees of flexion.  The veteran was able to squat 
fully.  The assessment was status post knee trauma in 
service.  

During a VA dermatology examination conducted in late June 
1995 a history of acne since the age of 20 was reported.  It 
was said that it had become much more severe since 1991.  
Evaluation revealed multiple cystic lesions, 1/2 centimeter in 
size, covering the chest and erythematous cystic lesions on 
the face, neck, shoulders, and upper back.  The assessment 
was cystic acne that was severe on the chest and moderate on 
the face, neck, shoulders, and back.  There was a poor 
response to treatment.  

On a June 1995 VA eye examination the veteran complained of 
eye irritation that occurred on an occasional basis, as well 
as occasional blurring vision. There was no difficulty at the 
time of the examination.  Following evaluation the assessment 
was refractive error.   

During a June 2002 hearing before the undersigned Board 
member the veteran attributed his knee and shoulder 
disabilities to injuries sustained while parachuting during 
military service.  He said that he developed acne during his 
Persian Gulf service.  The veteran said that he had pes 
planus prior to service, but believed that this problem was 
significantly worsened as a result of his parachute jumping.  

On a VA eye examination conducted in January 2003 the veteran 
complained of itching tearing and redness in the eyes, as 
well as smokey vision.  The veteran reported this problem had 
its onset in October 1990 when he was sent to the Persian 
Gulf.  He said that he was exposed to chemicals and 
biological agents.  After examination the diagnoses were 
blepharochalasis, both eyes; trichiasis, both eyes; 
conjunctival hyperemia, both eyes; and myopia, both eyes.  
The examining physician opined that it was more likely than 
not that the veteran's blepharochalasis and conjunctival 
hyperemia were related to service.  He opined that the 
veteran's trichiasis and myopia were less likely than not 
related to service.

After a January 2003 VA dermatology examination the diagnoses 
were, essentially, cystic acne with residual scarring.  The 
doctor opined that there seemed to be a definite correlation 
with the worsening of the veteran's acne condition and his 
military service.  The doctor said that it was very common 
for people who had little or no acne to develop this 
condition when exposed to markedly hot or tropical 
conditions, as had the veteran.

Following a January 2003 VA orthopedic examination the 
diagnoses included bilateral pes planus.  The examining 
physician said that that, even though the veteran's pes 
planus existed prior to service, it was at least as likely as 
not that this condition was aggravated by multiple parachute 
jumps during military service.  After evaluation of the knees 
and left shoulder, including reviews of MRI studies, the 
diagnoses were left rotator cuff tendonitis and bilateral 
patellofemoral syndrome.  It was the doctor's opinion that it 
was at least as likely as not that these conditions were 
related to service.  

                                                    II.  
Legal Analysis

In order to establish service connection for a disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumptive period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  A preexisting condition will be considered to have 
been aggravated by service where there is an increase in 
disability during wartime service unless there is clear and 
unmistakable evidence that such is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306. 

In regard to the veteran's claim for service connection for a 
left shoulder disability, the Board notes that the veteran 
was seen during service for treatment of a left shoulder 
injury which was assessed as a shoulder strain.  The post 
service clinical records reflect complaints of, and treatment 
for left shoulder disability and after a recent VA 
examination, the examining physician associated the veteran's 
left shoulder disability, assessed as tendonitis of the 
rotator cuff, with the veteran's military duties.  Since that 
is the case, service connection for a left shoulder 
disability is warranted.  

The veteran's service medical records also reflect treatment 
for skin eruptions assessed as acne.  The post-service 
clinical record also reflects considerable treatment for acne 
and after a recent VA examination the examining physician 
associated the veteran's acne with the veteran's military 
service in Southwest Asia.  Since that is the case, service 
connection for acne is also warranted.  

The veteran's pes planus was clinically noted on examination 
prior to his entrance onto active service.  Since that is the 
case, there is no presumption of soundness at entrance into 
service for the veteran's pes planus.  However, the Board 
notes that the veteran's duties during service involved 
parachute jumping and the veteran has testified that his pes 
planus disability has become worse since service.  In 
addition, a VA physician who recently examined the veteran's 
feet has opined that the veteran's preexisting pes planus was 
aggravated by his military service.  Since that is the case, 
service connection for pes planus is also warranted.    

In regard to the veteran's claim for service connection for 
bilateral knee complaints, the Board notes that the veteran 
was treated for right knee complaints during service and he 
reported having knee problems on his examination prior to 
service discharge.  He was noted to complain of pain in both 
knees on a VA examination conducted a few months after his 
service discharge and the clinical record contains many 
references to treatment for bilateral knee pain thereafter.    
Moreover, after a recent VA orthopedic examination, the 
examining physician associated the veteran's bilateral knee 
disability, assessed as bilateral patellofemoral syndrome 
with his military service.  Therefore, service connection for 
bilateral knee disability is also warranted.  

During service the veteran was reported to have a severe 
refractive error but no other eye disability was noted during 
service.  A refractive error is a developmental abnormality 
for service connection may not be granted.  38 C.F.R. 
§ 3.303(c) (2002).  However, the veteran's post service 
records contain references to complaints of clouded vision, 
itching and tearing from the eyes.  After a recent VA eye 
examination the examiner opined that the veteran suffered 
from blepharochalasis and conjunctival hyperemia that were 
related to service.  Since this is the case, service 
connection for blepharochalasis and conjunctival hyperemia is 
warranted.


ORDER

Entitlement to service connection for a left shoulder 
disability is granted.  

Entitlement to service connection for pes planus is granted.

Entitlement to service connection for blepharochalasis and 
conjunctival hyperemia, claimed as a disability of the eyes, 
is granted.

Entitlement to service connection for acne is granted.  

Entitlement to service connection for a bilateral knee 
disability is granted.  

REMAND

In August 2002 the Board sought further development of the 
issues of entitlement to service connection for PTSD and an 
increased rating for post-traumatic headaches pursuant to 
authority granted by 38 C.F.R.§ 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The development in regard to these 
issues has been completed.  However, in view of the Federal 
Circuit's opinion, the issues of entitlement to service 
connection for PTSD and an increased rating for post-
traumatic headaches  must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claims for service connection 
for PTSD and an increased rating for 
post-traumatic headaches in light of the 
evidence received since its supplemental 
statement of the case issued in July 
2001.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case in regard to these 
issues.

Then, if otherwise in order, the case should be returned to 
the Board. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



